Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims:
Claims 1-20 are pending in this application.

Formal Drawings
The formal drawings received on 12/02/2019 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 06/08/2020 has been considered.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   
Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 12 recites both “bad content” and “restricted content”, these seem to be used interchangeably.  Clarification/correction is requested. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krasadakis (US 2018 / 0246486), herein after Krasadakis.
Regarding claim 12, 
Krasadakis teaches a computer system for automatically and remotely identifying restricted content on a remote computer system (see fig. 1 and paras. 28 and 44, system for continuously monitoring activity data and identifying restricted content, wherein system monitors remote data collectors 112, 114 and data access layers 117 (i.e. remote computer network); 
said computer system comprising: a memory for storing a list of known bad content, said list comprising metadata that identifies said known bad content; and a processor that executes instructions of a method to identify the restricted content (see paras. 44-45, storing in a restricted content repository 144 (i.e. remote database) list of restricted information, said restricted information comprising activity objects and metadata that identifies restricted content (see further paras. 108-110) and system continuously monitors activity data for restricted content); 
(see fig. 1 and para. 28, system identifies data structures and contextual information of activity (see also, para. 96) (i.e. metadata) from a remote activity database 117 (i.e. storage device), wherein the contextual information includes metadata entries unique to activity (e.g. device, timestamp, activity identifier) stored in the database (see further para. 96)(i.e. describe files stored)); 
retrieving known metadata entries that identify known restricted content from said memory: comparing said network metadata entries to the known metadata entries that identify said known restricted content (see paras. 44-45, retrieve and compare information associated with restricted content (i.e. metadata for restricted content) from a restricted content repository 144 (i.e. remote database)); 
and flagging a respective network metadata entry that matches a known metadata entry that identifies a known restricted content (see paras. 110-111, flagging activity context information (i.e. metadata entry) that matches known restricted content information (i.e. metadata associated with restricted content) included in the restricted content repository).

Regarding claim 13,
Krasadakis teaches the limitations as described in claim 12 above.
Krasadakis teaches wherein said method further comprises retrieving the known metadata entries of known restricted content from a remote database  (see paras. 44-45, retrieve and compare activity context information to activity object information of the restricted content (i.e. metadata for restricted content)).

Regarding claim 14,
Krasadakis teaches the limitations as described in claim 12 above.
Krasadakis teaches wherein said method further comprises identifying a network location associated with the respective metadata entry that matches the known metadata entry that identifies the known restricted content (see paras. 44-45, retrieve and compare activity context information to restricted content information (i.e. metadata for restricted content), wherein activity context information can include location information (i.e. network location) of the activity database from which the sensor data was received from (see, paras. 25-28)).

Regarding claim 16,
Krasadakis teaches the limitations as described in claim 12 above.
Krasadakis teaches wherein said method further comprises identifying a computer system associated with the respective metadata entry that matches the known metadata entry that identifies the known restricted content (see paras. 44-45, retrieve and compare activity context information to restricted content information (i.e. metadata for restricted content), wherein activity context information can include unique identifier information of the device (i.e. computer system) from which the sensor data was received from (see, paras. 25-28)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US 2018 / 0246486), herein after Krasadakis and further in view of Narayanaswamy et al. (US 2017 / 0264640), herein after Narayanaswamy.

Regarding claim 17,
Krasadakis teaches the limitations as described in claim 12 above.
Krasadakis fails to explicitly teach wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash.
However, in analogous art Narayanaswamy teaches wherein the network metadata entries and said known metadata entries comprise an MD5 hash (see paras. 349 and 407, wherein integrity checksums are applied to all content metadata models including content files and files marked as sensitive content (i.e. metadata entries and restricted content) to identify, the checksum being performed with a MD5 hash).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash as taught in Cowan. One would do so for the benefit of classifying content properly (see para. 349).    

Regarding claim 18,
Krasadakis teaches the limitations as described in claim 12 above.
Krasadakis fails to explicitly teach wherein the metadata entries and said metadata associated with known restricted content comprise an SHA hash.
However, in analogous art Narayanaswamy teaches wherein the network metadata entries and said known metadata entries comprises an SHA hash (see paras. 349 and 407, wherein integrity checksums are applied to all content metadata models including content files and files marked as sensitive content (i.e. metadata entries and restricted content) to identify, the checksum being performed with a SHA hash).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash as see para. 349).    

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US 2018 / 0246486), herein after Krasadakis and further in view of Pereira et al. (US 10 , 210 , 252), herein after Pereira.
Regarding claim 19,
Krasadakis teaches the limitations as described in claim 12 above.
Krasadakis fails to explicitly teach flagging duplicate of a sensitive file.
However, in analogous art Pereira teaches wherein the retrieving metadata from the storage device of said remote computer network comprises identifying files that have been added or modified after a previous scan and retrieving only metadata from the storage devices for the flies that have been added or modified since a just previous scan (see col. 9, ll. 37-45, flagging copies of uploaded content that represents a reoccurring or duplicate of inappropriate or sensitive content).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include flagging duplicate of a sensitive file as taught in Pereira. One would do so for the benefit of allowing accuracy in removal (see col. 9, ll. 37-45).    

Claim 1-4, 7-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US 2018 / 0246486), herein after Krasadakis and further in view of Zacher et al. (US 2015/0143466), herein after Zacher.
Regarding claims 1 and 20, 
Krasadakis teaches a method of automatically identifying restricted content on a computer system, said method comprising: accessing a remote computer network (see fig. 1 and paras. 28 and 44, system for continuously monitoring activity data and identifying restricted content, wherein system access remote data collectors 112, 114 and data access layers 117 (i.e. remote computer network); 
identifying a storage device of said remote computer network: retrieving metadata from the storage device of said remote computer network, wherein the metadata comprises metadata entries that are unique to and are associated with files stored on the storage device (see fig. 1 and para. 28, system identifies data structures and contextual information of activity (see also, para. 96) (i.e. metadata) from a remote activity database 117 (i.e. storage device), wherein the contextual information includes metadata entries unique to activity (e.g. device, timestamp, activity identifier) stored in the database (see further para. 96));
retrieving metadata associated with known restricted content from a remote database (see paras. 44-45, retrieve and compare information associated with restricted content (i.e. metadata for restricted content) from a restricted content repository 144 (i.e. remote database)); 
comparing said metadata entries to said metadata associated with known restricted content (see paras. 44-45, retrieve and compare activity context information to activity object information of the restricted content (i.e. metadata for restricted content));; 
and flagging a respective metadata entry that matches with one of said metadata associated with known restricted content (see paras. 110-111, flagging activity context information (i.e. metadata entry) that matches known restricted content information (i.e. metadata associated with restricted content) included in the restricted content repository).
Krasadakis fails to explicitly teach indicating a file identifier associated with said respective metadata entry.
However, in analogous art Zacher teaches and indicating a file identifier associated with said respective metadata entry (see paras. 22-24, flagging a file for prohibited content and indicating a file name (i.e. identifier) (see para. 6) associated with metadata about the content).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include indicating a file identifier associated with said respective metadata entry as taught in Zacher. One would do so for the benefit of providing additional file information (see para. 6).    

Regarding claims 2,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.
Krasadakis teaches comprising identifying a network location within said storage device associated with the respective metadata entry that matches one of said metadata associated with known restricted content (see paras. 44-45, retrieve and compare activity context information to restricted content information (i.e. metadata for restricted content), wherein activity context information can include location information of the activity database from which the sensor data was received from (see, paras. 25-28)).



Regarding claim 3,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.
Krasadakis in view of Zacher fails to explicitly teach identifying a file path associated with the respective metadata entry that matches one of said metadata associated with known restricted content.
However, in analogous art Zacher teaches identifying a file path associated with the respective metadata entry that matches one of said metadata associated with known restricted content (see paras. 22-24, flagging a file for prohibited content and indicating a file name (i.e. identifier) (see para. 6) associated with metadata about the content).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying a file path associated with the respective metadata entry that matches one of said metadata associated with known restricted content as taught in Zacher. One would do so for the benefit of providing additional file information (see para. 6).    

Regarding claim 4,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.
Krasadakis teaches comprising identifying a computer system associated with the respective metadata entry that matches one of said metadata associated with known restricted content (see paras. 44-45, retrieve and compare activity context information to restricted content information (i.e. metadata for restricted content), wherein activity context information can include unique identifier information of the device from which the sensor data was received from (see, paras. 25-28)).

Regarding claim 7,

Krasadakis teaches comprising identifying computer systems of the remote computer network that are powered off (see paras. 24-28, wherein activity context information can include machine data about sensors including status information, login/logout/restart/device usage (i.e. computer systems powered off)).

Regarding claim 8,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.
Krasadakis in view of Zacher fails to explicitly teach comprising identifying files of said computer network that are inaccessible.
However, in analogous art Zacher teaches comprising identifying files of said computer network that are inaccessible (see paras. 20-24, identifying files of said network that are limited from being accessed because of access privileges or prohibited flag (see also, para. 35)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include comprising identifying files of said computer network that are inaccessible as taught in Zacher. One would do so for the benefit of providing additional file information (see para. 6).    


Regarding claim 9,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.
Krasadakis in view of Zacher fails to explicitly teach identifying files that have been added or modified since a just previous scan.
However, in analogous art Zacher teaches wherein the retrieving metadata from the storage device of said remote computer network comprises identifying files that have been added or modified since a just previous scan (see paras. 24, 26 and 31, metadata of content includes identifying files that have been recently uploaded by user and have not been classified (i.e. added or modified since previous scan)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying files that have been added or modified since a just previous scan as taught in Zacher. One would do so for the benefit of providing additional file information (see para. 6).    

Regarding claim 10,
Krasadakis in view of Zacher teaches the limitations as described in claim 9 above.
Krasadakis in view of Zacher fails to explicitly teach retrieving only metadata from the storage device for the files that have been added or modified since the just previous scan
However, in analogous art Zacher teaches wherein the retrieving metadata from the storage device of said remote computer network comprises retrieving only metadata from the storage device for the files that have been added or modified since the just previous scan (see paras. 24, 26 and 31, metadata of content includes identifying files that have been recently uploaded by user and have not been classified (i.e. added or modified since previous scan), the system only processes and stores content including updating access control when the file is uploaded (i.e. only metadata for files that have been added or modified)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include retrieving only metadata from the storage device for the files that have been added or modified since the just previous scan as taught in Zacher. One would do so for the benefit of providing additional file information (see para. 6).    

Regarding claim 15,
Krasadakis in view of Zacher teaches the limitations as described in claim 12 above.
Krasadakis in view of Zacher fails to explicitly teach identifying a user associated with the respective metadata entry that matches the known metadata entry that identifies the known restricted content.
However, in analogous art Zacher teaches wherein said method further comprises identifying a user associated with the respective metadata entry that matches the known metadata entry that identifies the known restricted content (see paras. 31-33, identifying user associated with content that is matched with prohibited content).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying a user associated with the respective metadata entry that matches the known  as taught in Zacher. One would do so for the benefit of providing additional file information (see para. 6).    


Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US 2018 / 0246486), herein after Krasadakis and further in view of Zacher et al. (US 2015/0143466), herein after Zacher and further in view of Narayanaswamy et al. (US 2017 / 0264640), herein after Narayanaswamy.

Regarding claim 5,
Krasadakis in view of Zacher fails to explicitly teach wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash.
However, in analogous art Narayanaswamy teaches wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash (see paras. 349 and 407, wherein integrity checksums are applied to all content metadata models including content files and files marked as sensitive content (i.e. metadata entries and restricted content) to identify, the checksum being performed with a MD5 hash).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash as taught in Cowan. One would do so for the benefit of classifying content properly (see para. 349).    


Regarding claim 6,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.
Krasadakis in view of Zacher fails to explicitly teach wherein the metadata entries and said metadata associated with known restricted content comprise an SHA hash.
However, in analogous art Narayanaswamy teaches wherein the metadata entries and said metadata associated with known restricted content comprise an SHA hash (see paras. 349 and 407, wherein integrity checksums are applied to all content metadata models including content files and files marked as sensitive content (i.e. metadata entries and restricted content) to identify, the checksum being performed with a SHA hash).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the metadata entries and said metadata associated with known restricted content comprise an MD5 hash as taught in Cowan. One would do so for the benefit of classifying content properly (see para. 349).    

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US 2018 / 0246486), herein after Krasadakis and further in view of Zacher et al. (US 2015/0143466), herein after Zacher and further in view of Pereira et al. (US 10 , 210 , 252), herein after Pereira.

Regarding claim 11,
Krasadakis in view of Zacher teaches the limitations as described in claim 1 above.

However, in analogous art Pereira teaches further comprising flagging a respective metadata entry that represents a duplicate of a sensitive file (see col. 9, ll. 37-45, flagging copies of uploaded content that represents a reoccurring or duplicate of inappropriate or sensitive content).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include flagging duplicate of a sensitive file as taught in Pereira. One would do so for the benefit of allowing accuracy in removal (see col. 9, ll. 37-45).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458